DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 17 of co-pending Application No. 17/709,165. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 is a non-transitory computer readable medium for performing the method of instant claim 1; co-pending claim 12 is a blockchain system for performing the method of instant claim 1; co-pending claim 17 is a method for performing the method of instant claim 1, and thus teaches all of the limitations of instant claim 1. Since both the claims of instant application and the claims of the co-pending Application No. 17/709,165 are almost the same in scope therefore the claims of the instant application are anticipated from the claims of co-pending Application No. 17/709,165. The co-pending Application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the co-pending Application claims.  As such, the instant application claims are anticipated by the co-pending Application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the co-pending Application invention" and the instant “application claims are generic to species of invention covered by the co-pending Application claims, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of co-pending Application No. 17/709,162. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 is a non-transitory computer readable medium for performing the method of instant claim 1; co-pending claim 11 is a blockchain system for performing the method of instant claim 1; co-pending claim 20 is a method for performing the method of instant claim 1, and thus teaches all of the limitations of instant claim 1. Since both the claims of instant application and the claims of the co-pending Application No. 17/709,162 are almost the same in scope therefore the claims of the instant application are anticipated from the claims of co-pending Application No. 17/709,162. The co-pending Application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the co-pending Application claims.  As such, the instant application claims are anticipated by the co-pending Application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the co-pending Application invention" and the instant “application claims are generic to species of invention covered by the co-pending Application claims, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shrinivasan et al.  (US 2021/0224253 A1) hereinafter Shrinivasan. 
As to claim 1, Shrinivasan discloses a method, comprising, by a node of a blockchain system (Fig. 1B, 1C, 6A, Para. 46, “This application can utilize nodes that are the communication entities of the blockchain system. A "node" may perform a logical function in the sense that multiple nodes of different types can run on the same physical server”.): 
receiving a document (Fig. 1, Para. 76, “The processor 104 may execute the machine-readable instructions 114 to receive a file with a document identifier (ID)”. Para. 81, “The processor 104 may execute the machine-readable instructions 113 to receive from a user node 103 a document access request that contains a document ID.”. Thus, a node of a blockchain system receives a document.); 
generating a redacted document by redaction portions of the document using redaction data (Para. 157, “The type of processing performed may vary from block to block. The processing may involve, for example, any modification of a file in a preceding block, such as redacting information or otherwise changing the content of, taking information away from, or adding or appending information to the files.”. Para. 160, “consider the case where portions of the file in a previous block are redacted, blocked out, or pixelated in order to protect the identity of a person shown in the file. In this case, the block including the redacted file will include metadata associated with the redacted file, e.g., how the redaction was performed, who performed the redaction, timestamps where the redaction(s) occurred, etc.”. Therefore, the system processes the file in a block such as redacting information by using the portions of the file in a previous block which indicates generating a redacted document by redaction portions of the document using redaction data.); 
sending the redacted document to a document storage system (Fig. 1B, Para. 71, “According to another exemplary embodiment, the document is stored in the file storage of the owner (e.g., an organization A), and only encrypted document URL is recorded on the blockchain.”. Para. 72, “To verify a document, the verifier may send the document as well as its receipt shared by the owners/editors to the document processor”, Thus, the redacted document is sent to a document storage system.); 
receiving a file hash of the document from the document storage system (Fig. 4A; 4D, Para. 72, “To verify a document, the verifier may send the document as well as its receipt shared by the owners/editors to the document processor. The document processor blockchain node then submits a blockchain transaction for comparing the claims in the receipt and the hash of the document submitted for verification with details recorded on the blockchain ledger”. Para. 160, “the block including the redacted file will include metadata associated with the redacted file, e.g., how the redaction was performed, who performed the redaction, timestamps where the redaction(s) occurred, etc. The metadata may be hashed to form the value.”. Thus, the document processor receives the hash of the document such as a file hash for verification from the document storage system.); and 
storing the file hash of the document in a block of a ledger of the node (Para. 74, “Referring to FIG. 1A, the example network 100 includes a document processor node 102 connected to participant nodes 105. The document processor node 102 may be connected to a blockchain 106 that has a ledger 108 for storing document IDs and hashes 110.”. Para. 79, “The blockchain processor node 102' may be connected to a blockchain 106 that has a ledger 108 for storing document hashes 110.”. “Para. 143, “the blockchain may store the encrypted hashes of the content of each block without any of the digital content.”. Therefore, the file hash of the document is stored in a block of a ledger of the node.).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nandakumar et al. (US 2020/0204358 A1) teaches file redaction database system.
Ramos et al. (US 2020/0394321 A1) teaches document redaction and reconciliation.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167